PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/042,396
Filing Date: September 28, 2020
Appellant(s): Martinez et al.




__________________
Attorney Robert E. Kent
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 15, 2022.

(1) Grounds of Rejection

Every ground of rejection set forth in the Office action dated April 28, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

The following rejections have been maintained:

1.	Claims 1, 4 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. ( US 2015/0070337 A1 ) in view of Teranishi et al. ( US 2009/0231313 A1 ).

2.	Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al.
( US 2015/0070337 A1 ) and Teranishi et al. ( US 2009/0231313 A1 ), as applied to Claim 1, further in view of Toksvig et al. ( US 2013/0314448 A1 ).

3.	Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al.
( US 2015/0070337 A1 ) and Teranishi et al. ( US 2009/0231313 A1 ), as applied to Claim 1, further in view of Cho et al. ( US 2014/0285477 A1 ).

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al.
( US 2015/0070337 A1 ) and Teranishi et al. ( US 2009/0231313 A1 ), as applied to Claim 1, further in view of Zhao et al. ( US 2013/0271704 A1 ).


(2) Response to Argument 

IV.	ARGUMENTS

A.	Rejection of claims 1, 9 and 13 under 35 U.S.C. § 103

	1.	The combination of Bell and Teranishi is improper.

	Appellant alleges the modification of Bell in view of Teranishi is improper, rendering the rejection defective. Respectfully, examiner disagrees with this position for the following reasons.
	To briefly summarize the combination, Bell teaches in Figure 1, [0031], of a display 12 with an ambient light sensor 14 on the front side of the device 10. Bell teaches in [0022]-[0023] that the ambient light sensor is used to provide information about the ambient light conditions in the surrounding environment of the device. Based on the data provided by the ambient light sensor, the brightness of the display can be adjusted, through the control of a backlight, as disclosed in Figure 6, [0048]. While Bell’s ambient light sensor is focused on detecting light, it is more so focused on the environmental light and Bell does not explicitly teach of sensing light from the display panel itself, i.e. “disposed within a sensing distance of the display panel” and to emphasize on that functionality, “facing inward toward the adjustable light source, the sensing distance being a distance suitable for the light sensor to sense light of the display panel”.
	To cure this deficiency, Teranishi has been cited for teaching of a display apparatus with light detection sensors, as disclosed in Figures 3A-3C, [0034]. Similar to Bell, using the light sensors can provide luminance data to perform luminance control by varying the transmission light amount, as disclosed in Figure 13, [0061], [0063]. Teranishi also provides the additional functionality, disclosed in [0037], of the light detection sensors being able to detect light obtained from the image display region, i.e. sensing light of the display panel as it is within a sensing distance of the display panel. This is in addition to being able to detect light intensity of external light, as Teranishi teaches of several embodiments in which the number of points of arrangement of the light detection sensors 3 is not limited, but may be set suitably, [0038]. To emphasize on this, several of Teranishi’s figures, such as Figure 13, disclose the light detection sensors 3 to be positioned inside/within the bezel (read as facing inward toward the adjustable light source; in this case, the backlight/adjustable light source is below the display), to be able to sense light from the various areas Area1-Area4. Respectfully, in order to detect light coming from the display requires the light sensor to be facing towards the display (in this case, that means inward). The various figures and [0038] disclose embodiments to be able to position the light sensors to accomplish the intended goals.
	As combined, Bell and Teranishi both teach of light sensors on the front side of the display (opposite to the backlight/adjustable light source below the display) and Teranishi, in particular, teaches of being able to use the light sensors to be placed so that light coming from the display can be detected. 
	Appellant argues on Pages 8-10 that the combination of Bell and Teranishi is improper, noting Bell’s light sensor has a purpose of detecting ambient lighting conditions outside of the display, whereas Teranishi’s light detection sensor is allegedly within the electronic device, and alleging that this would prevent Bell’s ambient light sensor from being positioned such that it is capable of detecting ambient light. However, Appellant does not address the fact that Teranishi is also capable of detecting external light, using a similar configuration in Figure 12, [0060]. Teranishi clearly teaches of being able to place the light sensors such that they can detect external light as well as light coming from the display itself. Again, [0038] discloses a variety of suitable arrangements in order to achieve detection goals and the various embodiments expand on these arrangements. Regardless of where the light detection sensors of Teranishi are disposed (on a substrate level), it is clear that Teranishi teaches, or at least suggests, of being able to detect both external light as well as display light. Appellant’s arguments with regards to the location on the substrate is irrelevant given Teranishi is not restricted in being able to detect external light, contrary to Appellant’s arguments. Furthermore, this makes a combination with Bell strong in the sense that the combination would not render Bell inoperable for its intended functionality, which is to detect ambient/external light, seeing as how Teranishi is able to also provide this functionality. 
	Furthermore, Bell and Teranishi both teach of light sensors and one of ordinary skill in the art would, especially in light of Teranishi’s [0038] disclosing of adjusting the arrangement of the light sensors, be motivated and able to arrange the light sensor(s) of Bell to be able to detect both external light as well as display light. Again, Teranishi is able to provide both of this functionality and a combination would not lose this functionality. Not only are the references similar in scope, but one of ordinary skill in the art would be motivated to be able to find an arrangement to detect both ambient and display light. Bell’s functionality would still be achieved, i.e. detecting ambient/external light; the primary evidence being that Teranishi teaches/suggests to be able to do both ( Figures 12 and 13 ). 

2.	The combination of Bell and Teranishi does not teach or suggest a light sensor disposed within a sensing distance of the display panel and facing inward toward the adjustable light source, the sensing distance being a distance suitable for the light sensor to sense light of the display panel.

	On Page 10-12, Appellant argues against the specific teachings of Teranishi, alleging the positioning of the light sensors is not able to include “facing inward toward the adjustable light source”.
	However, it is important to note that Appellant does not argue against Teranishi’s ability to sense light coming from the display panel and this specifically noted as being different from external light; Teranishi is able to differentiate between the two types of light to be able to accurately adjust the display luminance accordingly. In light of Figures 3A-3C, Figure 13 and [0038], it is clearly shown the positioning of the light sensors can be adjusted, in line with the arrangement of sensors being set suitably for various purposes. Given Teranishi teaches in [0037] of being able to detect the intensity of light coming from the display panel, it is clear to one of ordinary skill that the sensor is positioned to be able to specifically detect this. Several figures, such as Figure 3(a), 4(a), 13, etc, have the light sensors disposed inside/within the bezel, as opposed to another figure, such as Figure 3(c). The various arrangements are consistent with and meant to illustrate the possibilities disclosed in [0038] and given the functionality of being able to detect light coming from the display panel, examiner asserts that the light sensors would indeed be “facing inward”, or at least, oriented to be able to detect light coming from the display. Please note the similarities between Appellant’s Figure 1 with sensors 104 and Teranishi’s light sensors; they are both positioned inside/within the bezel. Teranishi teaches of a similar functionality to Appellant’s own sensors 104 and this is achieved by the positioning of the light sensors. Furthermore, in light of [0038] which discloses the arrangement can be set suitably, examiner submits that one of ordinary skill in the art would be able to, and motivated as well, to arrange the light sensors to be able to perform the teachings of Teranishi. Teranishi teaches to be able to detect light coming from the display; therefore one of ordinary skill would be motivated to place the sensors to be able to accomplish this and that would mean to face them inward, within the sensing distance. Clearly, it would have to be within sensing distance of the display panel in order to detect light coming from the display panel. 
	Appellant argues the teachings provided in [0038] are misinterpreted and taken out of context, alleging the positioning of the sensors must be on the same side of the idspay panel as the light source, not on an opposite side. However, analyzing [0038] shows the arrangements is highlighted in the various figures and these figures show the arrangement of the sensors in clearly different/distinguishable areas. In order to detect external light especially, though as well as light coming from the display panel, the light sensors would have to be arranged “above” the display panel. With the backlight/light source 4 being “below/behind” the display panel, as is known in the art, it is clear that the light sensor would be an opposite side of the light source. Respectfully, while Teranishi does not show a clear figure of this, these are facts well known in the LCD art. If the light sensor was on the same side/surface as the backlight/light source, it would not be able to detect light coming from/through the display panel, let alone being able to detect external light, outside of the device. Furthermore, Bell teaches of the ambient light sensor on the front side of the device, clearly on the opposite side of the backlight and is cited for teaching this feature as well. However, Appellant provides no arguments against the Bell reference for this teaching (focusing specifically on the “opposite surface” limitation).
	On Page 12, Appellant argues that the claimed adjustable light source and relating this to Teranishi’s display element section with light source 4 is improper. However, Appellant uses a backlight as the adjustable light source (see Appellant’s [0043]) and similarly, Teranishi teaches of a backlight as the light source 4 (see Teranishi’s [0030]), which irradiates light through the display element section. Respectfully, Appellant’s characterization of the Teranishi’s location of the light source 4 is wrong and it is indeed similar to Appellant’s own backlight, in terms of positioning and functionality. 
	
3.	The combination of Bell and Teranishi does not teach or suggest a light sensor disposed within a sensing distance of the display panel on an opposite surface from the adjustable light source.
	
	On Pages 12-13, Appellant re-hashes previous arguments focusing on the positioning and functionality of the combination’s light sensor(s). Bell’s ambient light sensor is located above the display, as shown in Figure 1. However, Appellant’s assertion that it opposing the adjustable light source is wrong and contrary to the claim language, which states that it is on an opposite surface. Examiner does not concede that the claim language is implicit in that the light sensor is opposing the adjustable light source, but rather, that the light sensor is on an opposite surface. Appellant’s own assertion that Bell’s light sensor is well above the display panel hurts the argument that the light sensor is somehow not on an opposite side/opposing the adjustable light source, which is below/behind the display panel. Respectfully, this is simply an incorrect reading of the Bell reference. Furthermore, Appellant is not considering the combination with Teranishi when alleging Bell does not teach of detecting light from the display of Bell; the combination with Teranishi provides this functionality. 

B.	Rejection of claim 16 under 35 U.S.C. § 103

	On Pages 13-14, Appellant argues the limitations of Claim 16, which focus on the particulars of a first and second side, to establish the positions of the adjustable light source and the light sensor. However, as noted in the rejection, the reasoning is the same as applied above in section (3). To clarify, even Appellant notes that Bell’s light sensor is above the display panel (on one side) and the backlight/adjustable light source is clearly below the display panel (on another side).

C.	Rejection of claim 17 under 35 U.S.C. § 103

	On Page 14, Appellant argues the limitations of Claim 17, which focus on a sensing direction of the light sensor being perpendicular to a direction of emission of light. Initially, examiner would like to highlight the similarities between the location of Appellant’s sensors in Figure 1 and Teranishi’s light sensors, such as Figure 13. They are both arranged inside/within the bezel and they can detect light coming from the display. Respectfully, the light is coming through the display, upwards and this is indeed perpendicular to the location (and thus sensing direction) of the light sensors of Teranishi. Respectfully, one of ordinary skill in the art can reasonably infer this from a thoughtful analysis of the location and functionality of Teranishi’s light sensors. 

(3) Conclusion to Examiner Answer

For the above reasons, respectfully, it is believed that the rejections should be sustained.

Respectfully submitted,

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        
                       /AMARE MENGISTU/                       Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.